         Case 1:19-cv-00027-SWS Document 23 Filed 04/01/19 Page 1 of 11



                   IN THE UNITED STATES DISTRICT                              '
                                                                                  '.•n:NQ
                                                  20I9/5P/?-/ PH9.C0
                        FOR THE DISTRICT OF WYOMING,       '      53
                                                                                  CLERK
                                                                       CASPcR          "

 ROBERT ALLEN HARVEY and
 ELAINE HARVEY,

               Plaintiffs,
         vs.                                             Case No. I:19-CV-0027-SWS

 HALLIBURTON ENERGY SERVICES,
 INC.,

               Defendant.


           ORDER GRANTING MOTION TO COMPEL ARBITRATION
                             AND STAYING PROCEEDINGS

       This matter comes before the Court on Defendant's Motion to Compel Arbitration

and Dismiss, or in the Alternative, to Stay the Proceedings(ECFNo. 7). The Court, having

considered the briefs and materials submitted in support of the motion and Plaintiffs'

opposition thereto, and being otherwise fully advised, FINDS and ORDERS as follows:

                                      Background


       Plaintiffs filed this action on February 5, 2019, alleging three claims for relief

against Defendant arising from the termination ofPlaintiff Robert Harvey's employment:

(1) age discrimination;(2) disability discrimination; and (3) discrimination in violation of

the Wyoming Fair Employment Practices Act. {See Compl., ECF No. 2.) Plaintiff Elaine

Harvey also alleges loss of consortium as a result of Defendant's allegedly discriminatory

conduct. Id.    93, 103 & 111. Mr. Harvey began working for Defendant Halliburton in
         Case 1:19-cv-00027-SWS Document 23 Filed 04/01/19 Page 2 of 11



1998/1999 when Halliburton acquired the bentonite mining and production facility in

Lovell, Wyoming at which Mr. Harvey was already working. Id.          6, 26-27. Following

the acquisition, Mr. Harvey continued to serve as the Quality Assurance/Quality Control

Supervisor at the facility. Id. T[ 28.

       In March of 2014, Mr. Harvey was diagnosed with Rheumatoid and Psoriatic

Arthritis, requiring him to take time off work for medical appointments and two surgeries.

Id. Tllf 38-43. He was ultimately prescribed Remicade Infusion treatments for his condition,

which he began receiving in February of2016: the first treatment on February 1,2016; the

second treatment on February 16,2016; and the third treatment on March 14,2016. /rf.

45,49-51. These three treatments were part ofthe "load-up phase" for long-term Remicade

Infusion treatments. Id.^ 52. Halliburton terminated Mr. Harvey's employment on March

16, 2016. Id. 54. Mr. Harvey was 61 years of age at the time. Id.^ 17.

       In 1993, Halliburton implemented a Dispute Resolution Program ("DRP"),

requiring all its employees in the United States, as a tenn and condition ofemployment, to

resolve disputes arising out of their employment through arbitration under the program

instead of through the court system. {See Miner Decl.^ 6, EOF No. 7-2; Miner Decl. Ex.

A-1 at 7, EOF No.703.) Thereafter, Halliburton periodically sent reminders about the DRP

to its employees along with updated versions of the DRP. Id. ^ 7. Soon after Mr. Harvey

became employed by Halliburton,the company notified its employees by mail ofan update

to the DRP and that the DRP was "in place for all employees." /rf. H 8 & Ex. A-2(1999

DRP Notice). The notice additionally stated: "Your decision to accept employment or

continue your current employment after August 15, 1999 will mean that you have agreed

                                             2
        Case 1:19-cv-00027-SWS Document 23 Filed 04/01/19 Page 3 of 11



to and are bound by the terms of this Program as contained in the Dispute Resolution Plan

and Rules (enclosed)." (Miner Decl. Ex. A-2 at 2, ECF No. 7-4)(emphasis added). The

mailing included a copy of the 1999 DRP as well as a brochure summarizing how the

program works. Id.

       Halliburton mailed similar notices and updated versions of the DRP again in 2009,

2011,2012, and 2015. (Miner Decl.^ 7.) All the subsequent notices, like the 1999 notice,

provided that continued employment with Halliburton constituted acceptance of its DRP.

{See Miner Decl. Exs. A-3 through A-5 ("This is a condition of your employment, and by

continuing (or accepting) employment upon receipt of this notification, you are renewing

your agreement to be bound by the DRP."); Ex. A-6 at 3("By accepting employment with

Halliburton, you agree to resolve all work-related disputes with your employer by

arbitration under the Halliburton [DRP].").) Each of the mailings was sent to Mr. Harvey

at his same home address that he identified on a letter of his own to Halliburton shortly

after his termination. (Miner Decl. 1[T| 8-9.)

       In its present motion. Defendant argues Mr. Harvey agreed to arbitrate any and all

claims arising out of the employment relationship pursuant to Halliburton's DRP.

Defendant further argues Mrs. Harvey's loss ofconsortium claims are likewise within the

scope of the DRP. Thus, Defendant contends, this matter must be compelled to arbitration

and dismissed or, in the alternative, stayed. Plaintiff argues Defendant's motion should be

denied because there is no valid agreement to arbitrate between the parties.
        Case 1:19-cv-00027-SWS Document 23 Filed 04/01/19 Page 4 of 11



                                        Discussion


       Generally, courts apply ordinary state-law principles governing the formation of

contracts to determine whether a party has agreed to arbitrate a dispute. See Hardin v. First

Cash Financial Servs., Inc., 465 F.3d 470, 475 (lOth Cir. 2006); Kindred Healthcare

Operating, Inc. v. Boyd, 403 P.3d 1014, 1018 (Wyo. 2017)("when deciding whether an

arbitration agreement is enforceable, courts apply state law principles governing the

formation of contracts")- For a contract to be valid, there must be an offer and acceptance

along with valuable consideration. Kindred Healthcare,403 P.3d at 1024. "Mutual assent

between contracting parties is necessary for the formation of a contract." Id. Valuable

consideration in this context may consist of "an exchange of mutual promises, which

promises impose a legal liability upon each promisor." Id. at 1024-25. "Consideration

may take a variety of forms including the performance of some act, a forbearance, or the

creation, modification, or destruction of a legal relationship." Id. at 1025. In Kindred

Healthcare, the Wyoming Supreme Court held an agreement to arbitrate was supported by

sufficient consideration because the parties "exchanged mutual promises to forbear their

right to resolve disputes in court and create a new legal relationship requiring them to

utilize the ADR process." Id.

A.     Mutual Assent


       Plaintiffs contend there was no mutual assent in this case. First, Plaintiffs argue the

unsolicited materials mailed by Halliburton to Mr. Harvey "did not invite any action by

Mr. Harvey." (Pl.'s Br. in Opp'n at 12, ECF No. 13.) The Court disagrees. "An offer is

'the manifestation of willingness to enter into a bargain, so made as to justify another

                                              4
        Case 1:19-cv-00027-SWS Document 23 Filed 04/01/19 Page 5 of 11



person in understanding that his assent to that bargain is invited and will conclude it.'"

Phoenix Vintners, LLC v. Noble, 423 P.3d 309, 317(Wyo. 2018)(quoting Restatement

(Second) of Contracts § 24 (1981)). The plain language of both the 1999 DRP Notice

mailed to Mr. Harvey shortly after he began his employment with Halliburton and the 2012

DRP Notice which Mr. Harvey acknowledges having received invited Mr. Harvey to agree

to the terms of the DRP by continuing his employment with Halliburton.

       Plaintiffs also argue there is no indication Mr. Harvey accepted the DRP because he

did not, nor was he asked to, sign any documents and he did not, nor was he asked to, read

the DRP material. The Federal Arbitration Act ("FAA") requires only that arbitration

agreements be in writing, not that the writing be signed by the parties to be enforceable.

See Bellman v. iSCarbon, LLC, 563 F. App'x 608, 614 (10th Cir. 2014)("Defendants

correctly noted that while the FAA requires a writing evidencing an agreement to arbitrate

disputes, it is well-established that the FAA does not require signatures of the parties to be

enforceable"). Nor does Wyoming law require a written agreement to arbitrate be signed.

See Wyo.Stat. § 1-36-103; Hot Springs Cnty. Sch. Dist. No. I v. Strube Constr. Co., 715

P.2d 540, 545(Wyo. 1986)("An agreement to arbitrate need not be written and can arise

as the result of the conduct of parties to an existing dispute regardless of whether or not

they have previously contracted for arbitration.").

       Moreover, the following advisement appeared at the top of the 2012 DRP Notice:

"PLEASE READ THIS LETTER AND THE ENCLOSED DOCUMENTS. THESE

ARE LEGAL DOCUMENTS THAT CONTAIN IMPORTANT INFORMATION


CONCERNING YOUR RIGHTS AND OBLIGATIONS AS AN EMPLOYEE."
        Case 1:19-cv-00027-SWS Document 23 Filed 04/01/19 Page 6 of 11



(Miner Decl. Ex. A-5, ECF No. 7-7 at 1)(emphasis in original). Mr. Harvey does not

dispute that he received the multiple DRP mailings; rather, he simply has no recollection

of receiving or reading such documents. However, "[a] party generally cannot avoid

contractual obligations by claiming that he or she did not read the agreement." Weller v.

HSBC Morig. Servs., Inc., 971 F. Supp. 2d 1072, 1080(D. Colo. 2013)(internal quotation

marks and citation omitted). See also Fleig v. Estate ofFleig, 413 P.3d 638, 642(Wyo.

2018)(failure to read agreement does not render it void or non-binding);Bear v. Volunteers

ofAm., Wyo. Inc.,964 P.2d 1245, 1251 (Wyo. 1998)("Whether ornot the employees read

or signed [the employee manual distributed by their employer] makes no legal difference.

The disclaimer, as well as all provisions of the entire handbook, are binding on the

employer and the employee, even if the employee is unaware of them.").

      In Hardin v. First Cash, a factually similar case arising in Oklahoma, the Tenth

Circuit Court of Appeals construed an employee's continued employment as acceptance of

the tenns of a DRP, which was implemented by the employer several years after the

plaintiff employee was hired. 465 F.3d at 472, 476-78. The plaintiff Shelle Hardin was

hired by First Cash in 1997 as a manager for one of its stores. In December 2002, First

Cash created a Dispute Resolution Program (DRP), requiring its employees to submit all

employment-related legal disputes to arbitration. In a letter accompanying a copy of the

DRP and a Dispute Resolution Agreement(Agreement), First Cash advised the employees

they would not immediately be bound by the DRP,but after March 1,2003,"participation

became mandatory, and an employee's continued employment constituted acceptance of

the tenns of the DRP." Id. at 472. Although the Agreement allowed for the employee's

                                            6
        Case 1:19-cv-00027-SWS Document 23 Filed 04/01/19 Page 7 of 11



signature, it likewise reiterated that "an employee's continued employment with the

company after March 1 would act to accept its terms regardless of whether the employee

actually signed the Agreement." Id.

       After discussing the DRP with her supervisor, Hardin refused to consent to the DRP

and stated she would not quit and her continued employment was not intended to serve as

her assent. Her supervisor responded that despite her statements to the contrary, her

continued employment with First Cash would manifest her acceptance. Hardin never

signed the Agreement and continued to work as a manager after March I. In December

2003, First Cash fired Hardin, and Hardin subsequently filed suit alleging sex

discrimination. First Cash moved to compel arbitration, claiming Hardin was bound by

the DRP. Id. at 472-73. The district court denied the motion to compel arbitration, finding

Hardin's conduct was not an "absolute and unqualified" acceptance of the DRP as

evidenced by her failure to sign the Agreement and her statements to her supervisor. Id. at

473. The Tenth Circuit Court of Appeals reversed.

       In detennining whether Hardin's conduct acted to accept, or manifested her assent

to, the DRP,the Court of Appeals noted Oklahoma follows "traditional contract principles

in permitting acceptance of an offer by performance." Id. at 476(citing Okla. Stat. tit. 15,

§ 70; and Restatement (Second) of Contracts § 19 (1981)("The manifestation of assent

may be made wholly or partly by written or spoken words or by other acts or byfailure to

act.")(emphasis added in Hardin)). The appellate court further found, "The Oklahoma

Supreme Court . . . has held in the employment context that an employee's protest is

ineffective against a unilateral change in an at-will employment contract when that

                                             7
        Case 1:19-cv-00027-SWS Document 23 Filed 04/01/19 Page 8 of 11



employee continues his employment." Id.(citing Robinson v. Phillips Petroleum Co., 54

P.3d 322 (1936)(per curiam)). In other words,"the employee's continued performance

manifested assent to the altered employment contract." Id. at 477. The Court of Appeals

ultimately concluded the explicit language ofthe Agreement First Cash provided to Hardin

constituted an offer, which stated that her continued employment after March 1 would

manifest her assent to the DRP. Id.        And, because First Cash rejected Hardin's

"counteroffer", Hardin's continued employment after March I constituted acceptance of

the terms of the DRP. Id. at 478.


       Wyoming law has likewise recognized traditional contract principles in permitting

acceptance ofan offer by performance in the employment context. See McDonald v. Mobil

Coal Producing, Inc., 820 P.2d 986,990(Wyo. 1991)(adopting Restatement(Second) of

Contracts § 19 (1979)("The manifestation of assent may be made wholly or partly by

written or spoken words or by other acts or by failure to act.")); Brodie v. Gen. Chem.

Corp., 934 P.2d 1263, 1265 (1997)("An implied contract of employment is a unilateral

contract, meaning that the offerer's promise is accepted by performance, and does not

involve mutuality ofobligation between the parties."). As in Hardin,Halliburton explicitly

made an offer to Mr. Harvey - i.e., that his continued employment would manifest his

agreement to be bound by the tenns of the DRP. Thus, Hardin supports the determination

that Mr. Harvey's conduct in continuing employment with Halliburton after August 15,

1999 constitutes acceptance and mutual assent.

B.     Consideration
        Case 1:19-cv-00027-SWS Document 23 Filed 04/01/19 Page 9 of 11



      Plaintiffs also contend Halliburton failed to provide adequate consideration for a

modification to the parties' at-will employment contract, arguing additional consideration

separate from continued employment must be provided. To be sure, Wyoming law

provides that continued employment alone will not suffice as consideration for a

modification of an employment contract which restores at-will status. Brodie, 934 P.2d at

1268. However, "[b]y its nature, . . . an at-will employment relationship is subject to

modification at any moment by either party as a condition of it continuing at all." Preston

V. Marathon Oil Co., 211 P.3d 81, 85(Wyo. 2012)(internal quotation marks and citation

omitted). In other words,"[bjecause ofits terminable nature, either party has the power to

modify the tenns of the employment at any time, and the other party may either accept the

new terms and carry on with the employment relationship or reject the new terms and

terminate the relationship." Id. at 87. Since Mr. Harvey and Halliburton had an at-will

employment relationship, no additional consideration was required to support his

agreement to be bound by the tenns of the DRP. See id. at 88.

C.    Illusory Contract

       Finally, Plaintiffs suggest that because Halliburton reserved the right to unilaterally

amend and/or tenninate the DRP, the contract is illusory and therefore without adequate

consideration. In support, Plaintiffs cite to Kindred Healthcare, which noted the holding

in a Tenth Circuit case: "an arbitration agreement allowing one party the unfettered right

to alter the arbitration agreement's existence or scope was illusory." 403 P.3d at 1024

{ciXmg Dumaisv. Am. GolfCorp.,299 F.3d 1216,1219(10th Cir. 2002))(emphasis added).

Here, Halliburton's DRP provides the plan may be amended or terminated by Halliburton

                                              9
       Case 1:19-cv-00027-SWS Document 23 Filed 04/01/19 Page 10 of 11



"at anytime by giving at least 30 days' notice" to current employees. (ECF No.7-7 at 19.)

The DRP further provides, however, that neither amendment nor termination would apply

or be effective to disputes which arise prior to tlie effective date of the amendment or

termination. Id.


       The plaintiff in Hardin raised a similar argument. In that case, First Cash retained

the right to terminate or modify the DRP. 465 F.3d at 478. However,this right was limited:

"[N]o amendment shall apply to any claims, disputes, or controversies of which the

Company had actual notice on the date of the amendment, and termination of the

[Agreement and/or DRP] shall not be effective until 10 days after reasonable notice of

tennination is given to Employee or as to claims, disputes, or controversies which arose

prior to the date of termination." Id. The Court of Appeals found these limitations

"sufficient to avoid rendering tlie parties' Agreement to arbitrate illusory."          Id.

Halliburton's right to amend or terminate the DRP is similarly limited and not unfettered.

Because the DRP places reasonable restrictions on Halliburton's right to amend or

terminate the arbitration agreement, the agreement is not illusory. See id. at 479.

D.    Scope ofDRP

       The Halliburton DRP creates "an exclusive procedural mechanism for the final

resolution of all Disputes falling within its terms." (DRP at 1, ECF No. 7-3.) "Dispute" is

defined as "all legal and equitable claims, demands, and controversies, of whatever nature

or kind, whether in contract, tort, under statute or regulation, or some other law, . . .

including . . . [a]ny other matter related to or concerning the relationship between the

Employee and the Company including .. . allegations of discrimination based on... age.

                                             10
        Case 1:19-cv-00027-SWS Document 23 Filed 04/01/19 Page 11 of 11



. . or disability[.]" Id. at 2. Therefore, Mr. Harvey's age and disability discrimination

claims are indisputably within the scope of the agreement.

       Plaintiffs argue that because the contractual relationship between Mr. Harvey and

Halliburton is disputed and Mrs. Harvey was not a Halliburton employee, Mrs. Harvey is

not bound by the DRP and her loss of consortium claims do not fall within its scope.

However, the Court has determined Mr. Harvey is bound by the terms of the DRP, and

Mrs. Harvey's claims are derivative of her husband's and cannot exist independently.

Wonnan v. Carver, 44 P.3d 82, 89 (Wyo. 2002). Accordingly, Mrs. Harvey's loss of

consortium claims are subject to arbitration.

                                      Conclusion


       Mr. Harvey's conduct in continuing his employment with Halliburton constituted

acceptance of and agreement to tlie tenns of the DRP. Accordingly, the claims brought in

this lawsuit are subject to arbitration under Halliburton's DRP. The Court further finds

this matter should be stayed pursuant to 9 U.S.C. § 3. THEREFORE,it is hereby

       ORDERED that the Defendant's Motion to Compel Arbitration and Dismiss, or in

the Alternative, to Stay the Proceedings(ECF No. 7)is GRANTED; it is further

       ORDERED that this matter is STAYED pending arbitration proceedings in

accordance with the Halliburton DRP.


       Dated this /
                   /S^
                     day of April, 2019.



                                   Scott W. Skavdahl
                                   United States District Judge


                                            11
